Exhibit 10.1

RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS ATTACHING TO THE
EXCHANGEABLE SHARES OF US GOLD CANADIAN ACQUISITION CORPORATION

Exchangeable Shares

The rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares are as follows:

ARTICLE 1

INTERPRETATION

1.1          Definitions

For the purposes of these share provisions, unless something in the subject
matter or context is inconsistent therewith:

“ABCA” means the Business Corporations Act (Alberta), as amended from time to
time.

“AMEX” means the American Stock Exchange.

“Alberta ULC” means US Gold Alberta ULC, an unlimited liability corporation
existing and governed by the laws of the Province of Alberta.

“Board of Directors” means the board of directors of the Corporation.

“Business Day” means any day other than a Saturday, Sunday, a public holiday or
a day on which commercial banks are not open for business in Toronto, Ontario or
Denver, Colorado under applicable law.

“Canadian Dollar Equivalent” means in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any date
the product obtained by multiplying:

(a) the Foreign Currency Amount; by

(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such spot exchange rate on such date for such
foreign currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose.

“Common Shares” means the common shares in the capital of the Corporation.

“Corporation” means US Gold Canadian Acquisition Corporation a company
incorporated under the Business Corporations Act (Alberta).

“Current Market Price” means, in respect of a share of US Gold Common Stock on
any date, the Canadian Dollar Equivalent of the average closing sales price
(computed and rounded to the third decimal


--------------------------------------------------------------------------------


point) on the TSX or the AMEX during a period of 20 consecutive trading days
ending not more than five trading days prior to such date or, if the shares of
US Gold Common Stock are not then listed on the TSX or the AMEX, on such other
stock exchange or automated quotation system on which the shares of US Gold
Common Stock are listed or quoted, as the case may be, as may be selected by the
Board of Directors for such purpose; provided, however, that if in the opinion
of the Board of Directors the public distribution or trading activity of shares
of US Gold Common stock during such period is inadequate to create a market that
reflects the fair market value of a share of US Gold Common Stock, then the
Current Market Price of a share of US Gold Common Stock shall be determined by
the Board of Directors based upon the advice of such qualified independent
financial advisors as the Board of Director may deem to be appropriate, and
provided further that any such selection, opinion or determination by the Board
of Directors shall be conclusive and binding.

“Dividend Amount” means an amount equal to the full amount of all dividends and
distributions declared and unpaid on each Exchangeable Share and all dividends
and distributions declared on a share of US Gold Common Stock that have not been
declared on each Exchangeable Share in accordance with Section 3.1, in each case
with a record date prior to the effective date of the purchase, redemption or
other acquisition of such Exchangeable Share pursuant to ARTICLE 5, ARTICLE 6 or
ARTICLE 7.

“Exchangeable Shares” means the exchangeable shares in the capital of the
Corporation, having the rights, privileges, restrictions and conditions set
forth in these Share Provisions.

“LCR Exercising Party” has the meaning set out in Section 5.2(1).

“Liquidation Amount” has the meaning ascribed thereto Section 5.1(1).

“Liquidation Call Purchase Price” has the meaning set out in Section 5.2(1).

“Liquidation Call Right” has the meaning ascribed thereto in Section 5.2(1).

“Liquidation Date” has the meaning ascribed thereto in Section 5.1(1).

“Person” includes any individual, firm, partnership, limited partnership, joint
venture, venture capital fund, limited liability company, unlimited liability
company, association, trust, trustee, executor, administrator, legal personal
representative, estate, group, body corporate, corporation, unincorporated
association or organization, governmental entity, syndicate or other entity,
whether or not having legal status.

“RCR Exercising Party” has the meaning set out in Section 6.2(1).

“Redemption Call Purchase Price” has the meaning set out in Section 7.2(1).

“Redemption Call Right” has the meaning ascribed thereto in Section 7.2(1).

“Redemption CR Exercising Party” has the meaning set out in Section 7.2(1).

“Redemption Date” means the earlier of (i) the seventh anniversary of the date
on which Exchangeable Shares are first issued; and (ii) the date established by
the Board of Directors for the redemption by the Corporation of all but not less
than all of the outstanding Exchangeable Shares on which there are outstanding
fewer than that number of Exchangeable Shares equal to 10% of the total number
of Exchangeable Shares issued in connection with the offers to purchase all of
the outstanding

2


--------------------------------------------------------------------------------


common shares of Coral Gold Resources Ltd., Nevada Pacific Gold Ltd., Tone
Resources Limited and White Knight Resources Ltd. outstanding (other than
Exchangeable Shares held by US Gold or its Subsidiaries), and as such number of
shares may be adjusted as deemed appropriate by the Board of Directors to give
effect to any subdivision, combination or consolidation of or stock dividend on
the Exchangeable Shares, any issue or distribution of rights to acquire
Exchangeable Shares or securities exchangeable for or convertible into
Exchangeable Shares, any issue or distribution of other securities or rights or
evidences of indebtedness or assets, or any other capital reorganization or
other transaction affecting the Exchangeable Shares.

“Redemption Price” has the meaning ascribed thereto in Section 7.1(1).

“Retracted Shares” has the meaning ascribed thereto in Section 6.1(1).

“Retraction Call Purchase Price” has the meaning set out in Section 6.2(1).

“Retraction Call Right” has the meaning ascribed thereto in Section 6.2(1).

“Retraction Date” has the meaning ascribed thereto in Section 6.1(1).

“Retraction Price” has the meaning ascribed thereto in Section 6.1(1).

“Retraction Request” has the meaning ascribed thereto in Section 6.1(1).

“Share Provisions” means the rights, privileges, restrictions and conditions set
out herein.

“Subsidiary” means, when used with reference to US Gold, any corporation more
than 50% of the outstanding stock of which is owned, directly or indirectly, by
US Gold, by one or more other Subsidiaries of US Gold, or by US Gold and one or
more other Subsidiaries of US Gold.

“Support Agreement” means a support agreement to be entered into prior to the
issuance by the Corporation of any Exchangeable Shares among US Gold, Alberta
ULC and the Corporation, the purpose of which will be for US Gold (for itself
and on behalf of Alberta ULC) and the Corporation to covenant to do all things
reasonably necessary and desirable to enable and permit the Corporation or
Alberta ULC to perform its obligations hereunder.

“Transfer Agent” means any Person as may from time to time be appointed by the
Corporation as the registrar and transfer agent for the Exchangeable Shares.

“Trustee” means the trustee chosen by US Gold to act as trustee under the Voting
and Exchange Trust Agreement, being a corporation organized and existing under
the laws of Canada or any Province thereof and authorized to carry on the
business of a trust company in all the provinces of Canada, and any successor
trustee appointed under the Voting and Exchange Trust Agreement.

“TSX” means the Toronto Stock Exchange.

“US Gold Call Notice” has the meaning ascribed thereto in Section 6.2(2).

“US Gold Common Stock” means the shares of common stock of US Gold, no par
value, having voting rights of one vote per share, and any other securities into
which such shares may be changed or for which such shares may be exchanged
(whether or not US Gold shall be the issuer of such securities) or

3


--------------------------------------------------------------------------------


any other consideration which may be received by the holders of such shares
pursuant to a recapitalization, reconstruction, reorganization or
reclassification of, or amalgamation, merger, liquidation or similar transaction
affecting, such shares.

“US Gold Dividend Declaration Date” means the date on which the board of
directors of US Gold declares any dividend or other distribution on the shares
of US Gold Common Stock.

“US Gold” means U.S. Gold Corporation, a corporation existing under the laws of
Colorado.

“Voting and Exchange Trust Agreement” means the agreement to be entered into
prior to the issuance by the Corporation of any Exchangeable Shares made between
US Gold, Alberta ULC, the Corporation and the Trustee, the purpose of which will
be to create a trust for the benefit of the registered holders of Exchangeable
Shares that will enable the Trustee to exercise voting rights on behalf of the
holders of Exchangeable Shares similar to those of holders of US Gold Common
Stock.

1.2          Sections and Headings

The division of these Share Provisions into articles and sections and the
insertion of headings are for reference purposes only and shall not affect the
interpretation of these Share Provisions. Unless otherwise indicated, any
reference in these Share Provisions to an article or section refers to the
specified article or section of these Share Provisions.

1.3          Number Gender and Persons

In these Share Provisions, unless the context otherwise requires, words
importing the singular number include the plural and vice versa, words importing
any gender include all genders and words importing persons include individuals,
corporations, partnerships, companies, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind.

1.4          Payments

All payments to be made hereunder shall be made without interest and less any
tax required by Canadian law to be deducted and withheld.

1.5          Currency

In these Share Provisions, unless stated otherwise, all dollar amounts are in
Canadian dollars.

ARTICLE 2

RANKING OF EXCHANGEABLE SHARES

2.1          Ranking

The Exchangeable Shares shall be entitled to a preference over the Common
Shares, and any other shares ranking junior to the Exchangeable Shares with
respect to the payment of dividends as and to the extent provided in ARTICLE 3
and with respect to the distribution of assets in the event of the liquidation,
dissolution or winding-up of the Corporation, whether voluntary or involuntary,
or any other

4


--------------------------------------------------------------------------------


distribution of the assets of the Corporation among its shareholders for the
purpose of winding up its affairs as and to the extent provided in ARTICLE 5.

ARTICLE 3

DIVIDENDS

3.1          Dividends

A holder of an Exchangeable Share shall be entitled to receive and the Board of
Directors shall, subject to applicable law, on each US Gold Dividend Declaration
Date, declare a dividend on each Exchangeable Share:

(a) in the case of a cash dividend or distribution declared on the shares of US
Gold Common Stock, in an amount in cash for each Exchangeable Share equal to the
Canadian Dollar Equivalent of the cash dividend or distribution declared on each
share of US Gold Common Stock on the US Gold Dividend Declaration Date;

(b) in the case of a stock dividend or distribution declared on the shares of US
Gold Common Stock to be paid in shares of US Gold Common Stock, by the issue or
transfer by the Corporation of such number of Exchangeable Shares for each
Exchangeable Share as is equal to the number of shares of US Gold Common Stock
to be paid on each share of US Gold Common Stock; or

(c) in the case of a dividend or distribution declared on the shares of US Gold
Common Stock in property other than cash or shares of US Gold Common Stock, in
such type and amount of property for each Exchangeable Share as is the same as
or economically equivalent to (to be determined by the Board of Directors as
contemplated by Section 3.5 hereof) the type and amount of property declared as
a dividend or distribution on each share of US Gold Common Stock.

Such dividends shall be paid out of the assets of the Corporation properly
applicable to the payment of dividends, or out of authorized but unissued shares
or other securities of the Corporation, as applicable. The holders of
Exchangeable Shares shall not be entitled to any dividends other than or in
excess of the dividends referred to in this Section 3.1.

3.2          Payment of Dividends

Cheques of the Corporation payable at par at any branch of the bankers of the
Corporation shall be issued in respect of any cash dividends or distributions
contemplated by Section 3.1(a) hereof and the sending of such cheque to each
holder of an Exchangeable Share shall satisfy the cash dividend represented
thereby unless the cheque is not paid on presentation. Certificates registered
in the name of the registered holder of Exchangeable Shares shall be issued or
transferred in respect of any stock dividends or other distributions
contemplated by Section 3.1(b) hereof and the sending of such a certificate to
each holder of an Exchangeable Share shall satisfy the stock dividend or other
distribution represented thereby. Such other type and amount of property in
respect of any dividends or distributions contemplated by Section 3.1(c) hereof
shall be issued, distributed or transferred by the Corporation in such manner as
it shall determine and the issuance, distribution or transfer thereof by the
Corporation to each holder of an Exchangeable Share shall satisfy the dividend
or other distribution represented thereby. No holder of an Exchangeable Share
shall be entitled to recover by action or other legal process against the
Corporation any dividend that is represented by a cheque that has not been duly
presented to the

5


--------------------------------------------------------------------------------


Corporation’s bankers for payment or that otherwise remains unclaimed for a
period of six years from the date on which such dividend was payable.

3.3          Record and Payment Dates

The record date for the determination of the holders of Exchangeable Shares
entitled to receive payment of, and the payment date for, any dividend or
distribution declared on the Exchangeable Shares under Section 3.1 hereof shall
be the same dates as the record date and payment date, respectively, for the
corresponding dividend or distribution declared on the shares of US Gold Common
Stock.

3.4          Partial Payment

If on any payment date for any dividends or distributions declared on the
Exchangeable Shares under Section 3.1 hereof the dividends or distributions are
not paid in full on all of the Exchangeable Shares then outstanding, any such
dividends that remain unpaid shall be paid on a subsequent date or dates
determined by the Board of Directors on which the Corporation shall have
sufficient moneys or other assets properly applicable to the payment of such
dividends or distributions.

3.5          Economic Equivalence

For the purposes of Section 3.1 hereof, the Board of Directors shall determine,
acting in good faith and in its sole discretion (with the assistance of such
reputable and qualified independent financial advisors and/or other experts as
the board may require), economic equivalence and each such determination shall
be conclusive and binding on the Corporation and its shareholders. In making
each such determination, the following factors shall, without excluding other
factors determined by the Board of Directors to be relevant, be considered by
the Board of Directors:

(a) in the case of any stock dividend or other distribution payable in shares of
US Gold Common Stock, the number of such shares issued in proportion to the
number of shares of US Gold Common Stock previously outstanding;

(b) in the case of the issuance or distribution of any rights, options or
warrants to subscribe for or purchase shares of US Gold Common Stock (or
securities exchangeable for or convertible into or carrying rights to acquire
shares of US Gold Common Stock), the relationship between the exercise price of
each such right, option or warrant and the Current Market Price of a share of US
Gold Common Stock;

(c) in the case of the issuance or distribution of any other form of property
(including, without limitation, any shares or securities of US Gold of any class
other than US Gold Common Stock, any rights, options or warrants other than
those referred to in Section 3.5(b), any evidences of indebtedness of US Gold or
any assets of US Gold), the relationship between the fair market value (as
determined by the Board of Directors in the manner above contemplated) of such
property to be issued or distributed with respect to each outstanding share of
US Gold Common Stock and the Current Market Price of a share of US Gold Common
Stock;

(d) in the case of any subdivision, redivision or change of the then outstanding
shares of US Gold Common Stock into a greater number of shares of US Gold Common
Stock or the reduction, combination, consolidation or change of the then
outstanding shares of US Gold Common Stock into a lesser number of shares of US
Gold Common Stock or any amalgamation, merger, reorganization or other
transaction affecting the US Gold Common Stock, the effect thereof upon the then
outstanding shares of US Gold Common Stock; and

6


--------------------------------------------------------------------------------


(e) in all such cases, the general taxation consequences of the relevant event
to holders of Exchangeable Shares to the extent that such consequences may
differ from the taxation consequences to holders of shares of US Gold Common
Stock as a result of differences between taxation laws of Canada and the United
States (except for any differing consequences arising as a result of differing
marginal taxation rates and without regard to the individual circumstances of
holders of Exchangeable Shares).

ARTICLE 4

CERTAIN RESTRICTIONS

4.1          Certain Restrictions

(1) Except as provided in Section 4.1(2), so long as any of the Exchangeable
Shares are outstanding, the Corporation shall not at any time without, but may
at any time with, the approval of the holders of the Exchangeable Shares given
as specified in Section 9.2 hereof:

(a) pay any dividends on the Common Shares or any other shares ranking junior to
the Exchangeable Shares with respect to the payment of dividends, other than
stock dividends payable in Common Shares or in any such other shares ranking
junior to the Exchangeable Shares, as the case may be;

(b) redeem or purchase or make any capital distribution in respect of Common
Shares or any other shares ranking junior to the Exchangeable Shares with
respect to the distribution of the assets in the event of the liquidation,
dissolution or winding up of the Corporation;

(c) redeem or purchase any other shares of the Corporation ranking equally with
the Exchangeable Shares with respect to the payment of dividends or the
distribution of assets in the event of the liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary, or any other
distribution of the assets of the Corporation among its shareholders for the
purpose of winding up its affairs; or

(d) issue any shares other than (i) Exchangeable Shares, (ii) Common Shares, and
(iii) any other shares not ranking superior to the Exchangeable Shares.

(2) The restrictions in Sections 4.1(1)(a), 4.1(1)(b) and 4.1(1)(c) hereof shall
not apply if all dividends and distributions on the outstanding Exchangeable
Shares corresponding to dividends and distributions declared and paid to date on
the shares of US Gold Common Stock shall have been declared and paid in full on
the Exchangeable Shares.

ARTICLE 5

LIQUIDATION

5.1  Participation Upon Liquidation, Dissolution or Winding Up of the
Corporation

(1) Subject to applicable law and the due exercise by US Gold or Alberta ULC of
a Liquidation Call Right, in the event of the liquidation, dissolution or
winding up of the Corporation or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs, a
holder of Exchangeable Shares shall be entitled to receive from the assets of
the Corporation in

7


--------------------------------------------------------------------------------


respect of each Exchangeable Share held by such holder on the effective date of
such liquidation, dissolution or winding up or other distribution (the
“Liquidation Date”), before any distribution of any part of the assets of the
Corporation among the holders of the Common Shares or any other shares ranking
junior to the Exchangeable Shares, an amount per share equal to (a) the Current
Market Price of a share of US Gold Common Stock on the last Business Day prior
to the Liquidation Date, which shall be satisfied in full by the Corporation
causing to be delivered to such holder one share of US Gold Common Stock, plus
(b) the Dividend Amount, if any (collectively, the “Liquidation Amount”).

(2) In the case of a distribution on Exchangeable Shares under this Section 5.1
and provided the Liquidation Call Right has not been exercised, on or promptly
after the Liquidation Date, the Corporation shall cause to be delivered to the
holders of the Exchangeable Shares the Liquidation Amount for each such
Exchangeable Share upon presentation and surrender of the certificates
representing such Exchangeable Shares, together with such other documents and
instruments as may be required to effect a transfer of Exchangeable Shares under
the ABCA and the Articles of the Corporation and such additional documents and
instruments as the Transfer Agent and the Corporation may reasonably require, at
the registered office of the Corporation or at any office of the Transfer Agent
as may be specified by the Corporation by notice to the holders of the
Exchangeable Shares. Payment of the aggregate Liquidation Amount for such
Exchangeable Shares shall be made by causing to be delivered to each holder, at
the address of the holder recorded in the securities register of the Corporation
for the Exchangeable Shares or by holding for pick-up by the holder at the
registered office of the Corporation or at any office of the Transfer Agent as
may be specified by the Corporation by notice to the holders of Exchangeable
Shares, certificates representing the aggregate number of shares of US Gold
Common Stock deliverable by the Corporation to such holder (which shares shall
be duly issued as fully paid and non-assessable and shall be free and clear of
any lien, claim, encumbrance, security interest or adverse claim) and a cheque
of the Corporation payable at par at any branch of the bankers of the
Corporation in payment of the Dividend Amount, if any, payable to such holder,
without interest (less any amounts withheld on account of tax required to be
deducted and withheld therefrom). On and after the Liquidation Date, the holders
of the Exchangeable Shares shall cease to be holders of such Exchangeable Shares
and shall not be entitled to exercise any of the rights of holders in respect
thereof (including any rights under the Voting and Exchange Trust Agreement),
other than the right to receive the Liquidation Amount, unless payment of the
total Liquidation Amount for such Exchangeable Shares shall not be made upon
presentation and surrender of share certificates in accordance with the
foregoing provisions, in which case the rights of the holders shall remain
unaffected until the Liquidation Amount has been paid in the manner hereinbefore
provided. The Corporation shall have the right at any time after the Liquidation
Date to transfer or cause to be issued or transferred, and deposited in a
custodial account with any chartered bank or trust company in Canada named in
such notice, the Liquidation Amount in respect of the Exchangeable Shares
represented by certificates that have not at the Liquidation Date been
surrendered by the holders thereof, such Liquidation Amount to be held by such
bank or trust company as trustee for and on behalf of, and for the use and
benefit of, such holders. Upon such deposit being made, the rights of a holder
of Exchangeable Shares after such deposit shall be limited to receiving its
proportionate part of the Liquidation Amount for such Exchangeable Shares so
deposited, without interest, and when received by such bank or trust company,
all dividends and other distributions with respect to the shares of US Gold
Common Stock to which such holder is entitled with a record date after the date
of such deposit and before the date of transfer of such shares of US Gold Common
Stock to such holder (in each case less any amounts withheld on account of tax
required to be deducted and withheld therefrom) against presentation and
surrender of the certificates for the Exchangeable Shares held by them in
accordance with the foregoing provisions. Upon such payment or deposit of the
total Liquidation Amount (less any amounts withheld on account of tax required
to be deducted and withheld therefrom), the holders of the

8


--------------------------------------------------------------------------------


Exchangeable Shares shall thereafter be considered and deemed for all purposes
to be holders of the US Gold Common Stock delivered to them or the custodian on
their behalf.

(3) After the Corporation has satisfied its obligations to pay the holders of
the Exchangeable Shares the total Liquidation Amount pursuant to this
Section 5.1, such holders shall not be entitled to share in any further
distribution of the assets of the Corporation.

5.2  Liquidation Call Rights

(1) Subject to the limitations set forth in Section 5.2(2), including that
Alberta ULC shall only be entitled to exercise its Liquidation Call Right with
respect to those holders of Exchangeable Shares, if any, in respect of which US
Gold has not exercised its Liquidation Call Right, US Gold and Alberta ULC shall
each have the overriding right (a “Liquidation Call Right”), in the event of and
notwithstanding the proposed liquidation, dissolution or winding up of the
Corporation pursuant to Section 5.1 hereof, to purchase from all but not less
than all of the holders of Exchangeable Shares on the Liquidation Date (other
than US Gold and its Subsidiaries) all but not less than all of the Exchangeable
Shares held by each such holder on payment by whichever of US Gold or Alberta
ULC is exercising such right (the “LCR Exercising Party”) of an amount per share
equal to (a) the Current Market Price of a share of US Gold Common Stock on the
last Business Day prior to the Liquidation Date, which shall be satisfied in
full by delivery to such holder of one share of US Gold Common Stock, plus
(b) the Dividend Amount, if any (collectively, the “Liquidation Call Purchase
Price”). In the event of the exercise of a Liquidation Call Right, each holder
of Exchangeable Shares (other than Alberta ULC and its Subsidiaries) shall be
obligated to sell all the Exchangeable Shares held by such holder to the LCR
Exercising Party on the Liquidation Date on payment by the LCR Exercising Party
to the holder of the Liquidation Call Purchase Price for each such share and the
Corporation shall have no obligation to pay any Liquidation Amount to the
holders of such shares so purchased by the LCR Exercising Party.

(2) Alberta ULC shall only be entitled to exercise its Liquidation Call Right
with respect to those holders of Exchangeable Shares, if any, in respect of
which US Gold has not exercised its Liquidation Call Right. In order to exercise
its Liquidation Call Right, an LCR Exercising Party must notify in writing the
Transfer Agent, as agent for the holders of Exchangeable Shares, the Trustee and
the Corporation of its intention to exercise such right at least 55 days before
the Liquidation Date in the case of a voluntary liquidation, dissolution or
winding up of the Corporation and at least five Business Days before the
Liquidation Date in the case of an involuntary liquidation, dissolution or
winding up of the Corporation. The Transfer Agent will notify the holders of
Exchangeable Shares as to whether or not a Liquidation Call Right has been
exercised (such notice to specify the LCR Exercising Party) forthwith after the
expiry of the date by which the same may be exercised, such form of notice to be
provided by US Gold to the Transfer Agent. If an LCR Exercising Party exercises
its Liquidation Call Right in accordance with this Section 5.2, all obligations
of the Corporation under Section 5.1 shall terminate and on the Liquidation Date
such LCR Exercising Party will purchase and the holders of Exchangeable Shares
(other than US Gold and its Subsidiaries) will sell all of their Exchangeable
Shares then outstanding for a price per share equal to the Liquidation Call
Purchase Price.

(3) For the purposes of completing a purchase of the Exchangeable Shares
pursuant to the exercise of a Liquidation Call Right, the LCR Exercising Party
shall deposit with the Transfer Agent, on or before the Liquidation Date,
certificates representing the total number of shares of US Gold Common Stock
deliverable by the LCR Exercising Party (which shares shall be duly issued as
fully paid and non-assessable and shall be free and clear of any lien, claim,
encumbrance, security interest or adverse claim) in payment of the total
Liquidation Call Purchase Price and a cheque in the amount of the remaining
portion, if any, of the total Liquidation Call Purchase Price and any interest
allowed on such deposit shall

9


--------------------------------------------------------------------------------


belong to the LCR Exercising Party. Provided that the total Liquidation Call
Purchase Price has been so deposited with the Transfer Agent, on and after the
Liquidation Date the rights of each holder of Exchangeable Shares (other than US
Gold and its Subsidiaries) will be limited to receiving such holder’s
proportionate part of the total Liquidation Call Purchase Price payable by the
LCR Exercising Party, without interest, and when received by the Transfer Agent,
all dividends and other distributions with respect to the shares of US Gold
Common Stock to which such holder is entitled with a record date after the date
of such deposit and before the date of transfer of such shares of US Gold Common
Stock to such holder (in each case less any amounts withheld on account of tax
required to be deducted and withheld therefrom) against presentation and
surrender of the certificates for the Exchangeable Shares held by them in
accordance with the following provisions. Upon surrender to the Transfer Agent
of a certificate representing Exchangeable Shares, together with such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the ABCA and such additional documents and instruments
as the Transfer Agent and the Corporation may reasonably require, the holder of
such surrendered certificate shall be entitled to receive in exchange therefor,
and the Transfer Agent on behalf of the LCR Exercising Party shall deliver to
such holder, a certificate representing the shares of US Gold Common Stock to
which such holder is entitled and a cheque in payment of the Dividend Amount, if
any, without interest (less any amounts withheld on account of tax required to
be deducted and withheld therefrom). If neither US Gold nor Alberta ULC
exercises its Liquidation Call Right in the manner described above, on the
Liquidation Date the holders of Exchangeable Shares shall be entitled to receive
in exchange therefor the Liquidation Amount otherwise payable by the Corporation
in connection with the liquidation, dissolution or winding up of the Corporation
pursuant to Section 5.1 hereof.

ARTICLE 6

RETRACTION AT OPTION OF HOLDER

6.1          Retraction at Option of Holder

(1) Subject to applicable law and the due exercise by either US Gold or Alberta
ULC of a Retraction Call Right, a holder of Exchangeable Shares shall be
entitled at any time to require the Corporation to redeem, on the fifth Business
Day after the date on which the Retraction Request is received by the
Corporation (the “Retraction Date”), any or all of the Exchangeable Shares
registered in the name of such holder for an amount per share equal to (a) the
Current Market Price of a share of US Gold Common Stock on the last Business Day
prior to the Retraction Date, which shall be satisfied in full by the
Corporation causing to be delivered to such holder one share of US Gold Common
Stock, plus (b) the Dividend Amount, if any (collectively, the “Retraction
Price”). The holder must give notice of a requirement to redeem by presenting
and surrendering at the registered office of the Corporation or at any office of
the Transfer Agent as may be specified by the Corporation by notice to the
holders of Exchangeable Shares the certificate representing the Exchangeable
Shares that the holder desires to have the Corporation redeem, together with
such other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the ABCA and such additional documents and instruments
as the Transfer Agent and the Corporation may reasonably require, together with
a duly executed statement (the “Retraction Request”) in the form of Schedule A
hereto or in such other form as may be acceptable to the Corporation specifying
that the holder desires to have all or any number specified therein of the
Exchangeable Shares represented by such certificate (the “Retracted Shares”)
redeemed by the Corporation.

(2) In the case of a redemption of Exchangeable Shares under this Section 6.1,
upon receipt by the Corporation or the Transfer Agent in the manner specified in
Section 6.1(1) hereof of a certificate representing the number of Exchangeable
Shares which the holder desires to have the Corporation

10


--------------------------------------------------------------------------------


redeem, together with a Retraction Request, and provided that the Retraction
Request is not revoked by the holder in the manner specified in Section 6.1(5)
and that neither US Gold or Alberta ULC has exercised a Retraction Call Right,
the Corporation shall redeem the Retracted Shares effective at the close of
business on the Retraction Date. On the Retraction Date, the Corporation shall
deliver or cause to be delivered to the relevant holder, at the address of the
holder recorded in the securities register of the Corporation for the
Exchangeable Shares or at the address specified in the holder’s Retraction
Request or by holding for pick-up by the holder at the registered office of the
Corporation or at any office of the Transfer Agent, as may be specified by the
Corporation by notice to the holders of Exchangeable Shares, a certificate
representing the number of shares of US Gold Common Stock to which such holder
is entitled (which shares shall be duly issued as fully paid and non-assessable
and shall be free and clear of any lien, claim, encumbrance, security interest
or adverse claim) registered in the name of the holder or in such other name as
the holder may request in payment of the Retraction Price and a cheque of the
Corporation payable at par at any branch of the bankers of the Corporation in
payment of the remaining portion, if any, of the aggregate Retraction Price to
which such holder is entitled (less any amounts withheld on account of tax
required to be deducted and withheld therefrom) and such delivery of such
certificate and cheque by or on behalf of the Corporation by the Transfer Agent
shall be deemed to be payment of and shall satisfy and discharge all liability
for the Retraction Price to the extent that the same is represented by such
share certificates and cheque, unless such cheque is not paid on due
presentation. If only a part of the Exchangeable Shares represented by any
certificate is redeemed, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of the Corporation.

(3) On and after the close of business on the Retraction Date, the holder of the
Retracted Shares shall cease to be a holder of such Retracted Shares and shall
not be entitled to exercise any of the rights of a holder in respect thereof,
other than the right to receive its proportionate part of the total Retraction
Price, unless upon presentation and surrender of certificates in accordance with
the foregoing provisions, payment of the aggregate Retraction Price payable to
such holder shall not be made, in which case the rights of such holder shall
remain unaffected until such aggregate Retraction Price has been paid in the
manner hereinbefore provided. On and after the close of business on the
Retraction Date, provided that presentation and surrender of certificates and
payment of such aggregate Retraction Price has been made in accordance with the
foregoing provisions, the holder of the Retracted Shares so redeemed by the
Corporation shall thereafter be considered and deemed for all purposes to be a
holder of the shares of US Gold Common Stock delivered to such holder.

(4) Notwithstanding any other provision of this Section 6.1, the Corporation
shall not be obligated to redeem Retracted Shares specified by a holder in a
Retraction Request to the extent that such redemption of Retracted Shares would
be contrary to solvency requirements or other provisions of applicable law. If
the Corporation believes that on any Retraction Date it would not be permitted
by any of such provisions to redeem the Retracted Shares tendered for redemption
on such date, and neither US Gold nor Alberta ULC shall have exercised its
Retraction Call Right with respect to the Retracted Shares, the Corporation
shall only be obligated to redeem Retracted Shares specified by a holder in a
Retraction Request to the extent of the maximum number that may be so redeemed
(rounded down to a whole number of shares) as would not be contrary to such
provisions and shall notify the holder at least two Business Days prior to the
Retraction Date as to the number of Retracted Shares which will not be redeemed
by the Corporation. In any case in which the redemption by the Corporation of
Retracted Shares would be contrary to solvency requirements or other provisions
of applicable law and more than one holder has delivered a Retraction Request,
the Corporation shall redeem Retracted Shares in accordance with Section 6.1(2)
on a pro rata basis and shall issue to each such holder of Retracted Shares a
new certificate, at the expense of the Corporation, representing the Retracted
Shares not redeemed by the Corporation pursuant to Section 6.1(2) hereof. If the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.1(5) and neither US Gold nor Alberta ULC shall have exercised its
Retraction Call Right in

 

11


--------------------------------------------------------------------------------


respect of any such Retracted Shares, an Insolvency Event (as defined in the
Voting and Exchange Trust Agreement) shall, to the extent it has not theretofore
occurred, be deemed thereupon to have occurred and the holder of any such
Retracted Shares not redeemed by the Corporation pursuant to Section 6.1(2) as a
result of solvency requirements or other provisions of applicable law shall be
deemed by giving the Retraction Request to have exercised its Exchange Right (as
defined in the Voting and Exchange Trust Agreement) so as to require US Gold or,
at the option of US Gold, Alberta ULC to purchase the unredeemed Retracted
Shares from such holder on the Retraction Date or as soon as practicable
thereafter on payment by US Gold or, at the option of US Gold, Alberta ULC to
such holder of the Retraction Price, all as more specifically provided in the
Voting and Exchange Trust Agreement.

(5) A holder of Retracted Shares may, by notice in writing given by the holder
to the Corporation before the close of business on the Business Day immediately
preceding the Retraction Date, withdraw its Retraction Request in which event
such Retraction Request shall be null and void and, for greater certainty, the
revocable offer constituted by the Retraction Request to sell the Retracted
Shares to US Gold or Alberta ULC shall be deemed to have been revoked.

(6) Notwithstanding any other provision of this ARTICLE 6, if:

(a) exercise of the rights of the holders of the Exchangeable Shares, or any of
them, to require the Corporation to redeem any Exchangeable Shares pursuant to
this ARTICLE 6 on any Retraction Date would require listing particulars or any
similar document to be issued in order to obtain the approval of AMEX or TSX to
the listing and trading (subject to official notice of issuance) of, the shares
of US Gold Common Stock that would be required to be delivered to such holders
of Exchangeable Shares in connection with the exercise of such rights; and

(b) as a result of (a) above, it would not be practicable (notwithstanding the
reasonable endeavours of US Gold) to obtain such approvals in time to enable all
or any of such shares of US Gold Common Stock to be admitted to listing and
trading by AMEX or TSX (subject to official notice of issuance) when so
delivered, that Retraction Date shall, notwithstanding any other date specified
or otherwise deemed to be specified in any relevant Retraction Request, be
deemed for all purposes to be the earlier of (i) the second business day
immediately following the date the approvals referred to in Section 6.1(6)(a)
are obtained, and (ii) the date which is 30 Business Days after the date on
which the relevant Retraction Request is received by the Corporation, and
references in these share provisions to such Retraction Date shall be construed
accordingly.

6.2          Retraction Call Rights

(1) In the event that a holder of Exchangeable Shares delivers a Retraction
Request pursuant to Section 6.1 and subject to the limitations set forth in
Section 6.2(2), including that Alberta ULC shall only be entitled to exercise
its Retraction Call Right with respect to those holders of Exchangeable Shares,
if any, in respect of which US Gold has not exercised its Retraction Call Right,
US Gold and Alberta ULC shall each have the overriding right (a “Retraction Call
Right”), notwithstanding the proposed redemption of the Exchangeable Shares by
the Corporation pursuant to Section 6.1 hereof, to purchase from such holder on
the Retraction Date all but not less than all of the Retracted Shares held by
such holder on payment by whichever of US Gold or Alberta ULC is exercising such
right (the “RCR Exercising Party”) of an amount per share equal to (a) the
Current Market Price of a share of US Gold Common Stock on the last Business Day
prior to the Retraction Date, which shall be satisfied in full by the RCR
Exercising Party causing to be delivered to such holder one share of US Gold
Common Stock, plus (b) the Dividend Amount, if any (the “Retraction Call
Purchase Price”). In the event of the exercise of a Retraction Call Right, a
holder of Exchangeable Shares who has delivered a Retraction

12


--------------------------------------------------------------------------------


Request shall be obligated to sell all the Retracted Shares to the RCR
Exercising Party on the Retraction Date on payment by the RCR Exercising Party
of an amount per share equal to the Retraction Call Purchase Price for each such
share.

(2) Upon receipt by the Corporation of a Retraction Request, the Corporation
shall promptly notify US Gold and Alberta ULC thereof. Alberta ULC shall only be
entitled to exercise its Retraction Call Right with respect to those holders of
Exchangeable Shares, if any, in respect of which US Gold has not exercised its
Retraction Call Right. In order to exercise its Retraction Call Right, the RCR
Exercising Party must notify the Corporation in writing of its determination to
do so (a “US Gold Call Notice”) within five Business Days of notification to
such RCR Exercising Party by the Corporation of the receipt by the Corporation
of the Retraction Request. If either US Gold or Alberta ULC does not so notify
the Corporation within such five Business Day period, the Corporation shall
notify the holder as soon as possible thereafter that neither will exercise the
Retraction Call Right. If either US Gold or Alberta ULC delivers a US Gold Call
Notice within such five Business Day period and duly exercises its Retraction
Call Right in accordance with this Section 6.2, the obligation of the
Corporation to redeem the Retracted Shares shall terminate and, provided that
the Retraction Request is not revoked by the holder in the manner specified in
Section 6.1(5), the RCR Exercising Party shall purchase from such holder and
such holder shall sell to the RCR Exercising Party on the Retraction Date the
Retracted Shares for the Retraction Call Purchase Price. Provided that the
aggregate Retraction Call Purchase Price has been so deposited with the Transfer
Agent as provided in Section 6.2(3), the closing of the purchase and sale of the
Retracted Shares pursuant to the Retraction Call Right shall be deemed to have
occurred as at the close of business on the Retraction Date and, for greater
certainty, no redemption by the Corporation of such Retracted Shares shall take
place on the Retraction Date. In the event that neither US Gold nor Alberta ULC
delivers a US Gold Call Notice within such five Business Day period, and
provided that the Retraction Request is not revoked by the holder in the manner
specified in Section 6.1(5), the Corporation shall redeem the Retracted Shares
on the Retraction Date and in the manner otherwise contemplated in Section 6.1.

(3) For the purpose of completing a purchase of Exchangeable Shares pursuant to
the exercise of a Retraction Call Right, the RCR Exercising Party shall deliver
or cause to be delivered to the relevant holder, at the address of the holder
recorded in the securities register of the Corporation for the Exchangeable
Shares or at the address specified in the holder’s Retraction Request or by
holding for pick-up by the holder at the registered office of the Corporation or
at any office of the Transfer Agent as may be specified by the Corporation by
notice to the holders of Exchangeable Shares, a certificate representing the
number of shares of US Gold Common Stock to which such holder is entitled (which
shares shall be duly issued as fully paid and non-assessable and shall be free
and clear of any lien, claim, encumbrance, security interest or adverse claim)
registered in the name of the holder or in such other name as the holder may
request in payment of the Retraction Call Purchase Price and a cheque of the RCR
Exercising Party payable at par and in Canadian dollars at any branch of the
bankers of US Gold, Alberta ULC or of the Corporation in Canada in payment of
the remaining portion, if any, of such aggregate Retraction Call Purchase Price
(less any amounts withheld on account of tax required to be deducted and
withheld therefrom) and such delivery of such certificate and cheque on behalf
of the RCR Exercising Party by the Transfer Agent shall be deemed to be payment
of and shall satisfy and discharge all liability for the Retraction Call
Purchase Price to the extent that the same is represented by such share
certificates and cheque, unless such cheque is not paid on due presentation.

(4) On and after the close of business on the Retraction Date, the holder of the
Retracted Shares shall not be entitled to exercise any of the rights of a holder
in respect thereof, other than the right to receive its proportionate part of
the total Retraction Call Purchase Price unless upon presentation and surrender
of certificates in accordance with the foregoing provisions, payment of the
aggregate Retraction Call

13


--------------------------------------------------------------------------------


Purchase Price payable to such holder shall not be made, in which case the
rights of such holder shall remain unaffected until such aggregate Retraction
Call Purchase Price has been paid in the manner hereinbefore provided. On and
after the close of business on the Retraction Date, provided that presentation
and surrender of certificates and payment of such aggregate Retraction Call
Purchase Price has been made in accordance with the foregoing provisions, the
holder of the Retracted Shares so purchased by the RCR Exercising Party shall
thereafter be considered and deemed for all purposes to be a holder of the
shares of US Gold Common Stock delivered to such holder.

ARTICLE 7

REDEMPTION BY THE CORPORATION

7.1          Redemption by the Corporation

(1) Subject to applicable law and the due exercise by either US Gold or Alberta
ULC of a Redemption Call Right, the Corporation shall on the Redemption Date
redeem all of the then outstanding Exchangeable Shares for an amount per share
equal to (a) the Current Market Price of a share of US Gold Common Stock on the
last Business Day prior to such Redemption Date, which shall be satisfied in
full by the Corporation causing to be delivered one share of US Gold Common
Stock, plus (b) the Dividend Amount, if any (collectively, the
“Redemption Price”).

(2) In any case of a redemption of Exchangeable Shares under this Section 7.1,
the Corporation shall, at least 60 days before the Redemption Date, send or
cause to be sent to each holder of Exchangeable Shares a notice in writing of
the redemption by the Corporation or the purchase by US Gold or Alberta ULC
under its Redemption Call Right, as the case may be, of the Exchangeable Shares
held by such holder (other than US Gold and its Subsidiaries in the case of a
purchase by US Gold or Alberta ULC). Such notice shall set out the formula for
determining the Redemption Price or the Redemption Call Purchase Price, as the
case may be, such Redemption Date and, if applicable, particulars of the
Redemption Call Right.

(3) On or after the Redemption Date and subject to the exercise by US Gold or
Alberta ULC of a Redemption Call Right, the Corporation shall cause to be
delivered to the holders of the Exchangeable Shares to be redeemed the
Redemption Price for each such Exchangeable Share upon presentation and
surrender at the registered office of the Corporation or at any office of the
Transfer Agent as may be specified by the Corporation in such notice of the
certificates representing such Exchangeable Shares, together with such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the ABCA and such additional documents and instruments
as the Transfer Agent and the Corporation may reasonably require. Payment of the
aggregate Redemption Price for Exchangeable Shares held by a holder shall be
made by delivery to such holder, at the address of such holder recorded in the
securities register of the Corporation or by holding for pick-up by the holder
at the registered office of the Corporation or at any office of the Transfer
Agent as may be specified by the Corporation in such notice, of a certificate
representing the aggregate number of shares of US Gold Common Stock deliverable
by the Corporation to such holder (which shares shall be duly issued as fully
paid and non- assessable and shall be free and clear of any lien, claim,
encumbrance, security interest or adverse claim) and a cheque of the Corporation
payable at par at any branch of the bankers of the Corporation in respect of the
remaining portion, if any, of such aggregate Redemption Price (less any amounts
withheld on account of tax required to be deducted and withheld therefrom). On
and after the Redemption Date, the holders of the Exchangeable Shares called for
redemption shall not be entitled to exercise any of the rights of holders in
respect thereof, other than the right to receive their proportionate part of the
total Redemption Price, unless payment of the aggregate Redemption Price
deliverable to a

14


--------------------------------------------------------------------------------


holder for Exchangeable Shares shall not be made upon presentation and surrender
of share certificates in accordance with the foregoing provisions, in which case
the rights of the holder shall remain unaffected until the aggregate
Redemption Price deliverable to such holder has been paid in the manner
hereinbefore provided.

(4) The Corporation shall have the right at any time after the sending of notice
of its intention to redeem the Exchangeable Shares as aforesaid to deposit or
cause to be deposited the total Redemption Price of the Exchangeable Shares so
called for redemption, or of such of the said Exchangeable Shares represented by
certificates that have not at the date of such deposit been surrendered by the
holders thereof in connection with such redemption, in a custodial account with
any chartered bank or trust company in Canada named in such notice and any
interest allowed on such deposit shall belong to the Corporation. Provided that
such total Redemption Price has been so deposited prior to the Redemption Date,
on and after the Redemption Date, the Exchangeable Shares shall be redeemed and
the Rights of the holders thereof after the Redemption Date shall be limited to
receiving their proportionate part of the total Redemption Price for such
Exchangeable Shares so deposited, against presentation and surrender of the said
certificates held by them, respectively, in accordance with the foregoing
provisions. Upon such payment or deposit of the total Redemption Price, the
holders of the Exchangeable Shares shall thereafter be considered and deemed for
all purposes to be holders of the shares of US Gold Common Stock delivered to
them.

7.2          Redemption Call Rights

(1) Subject to the limitations set forth in Section 7.2(2), including that
Alberta ULC shall only be entitled to exercise its Redemption Call Right with
respect to those holders of Exchangeable Shares, if any, in respect of which US
Gold has not exercised its Redemption Call Right, US Gold and Alberta ULC shall
each have the overriding right (a “Redemption Call Right”), notwithstanding the
proposed redemption of the Exchangeable Shares by the Corporation pursuant to
Section 7.1 hereof, to purchase from all but not less than all of the holders of
Exchangeable Shares (other than US Gold and its Subsidiaries) on the last
Business Day prior to the Redemption Date in respect of which the
Redemption Call Right is exercised all but not less than all of the Exchangeable
Shares held by each such holder on payment by whichever of US Gold or Alberta
ULC is exercising such right (the “Redemption CR Exercising Party”) of an amount
per share equal to (a) the Current Market Price of a share of US Gold Common
Stock on the last Business Day prior to such Redemption Date, which shall be
satisfied in full by causing to be delivered to such holder one share of US Gold
Common Stock plus (b) the Dividend Amount, if any (collectively, the “Redemption
Call Purchase Price”). In the event of the exercise of a Redemption Call Right,
each holder of Exchangeable Shares (other than US Gold and its Subsidiaries)
shall be obligated to sell all the Exchangeable Shares held by such holder to
the Redemption CR Exercising Party on the last Business Day prior to such
Redemption Date on payment by the Redemption CR Exercising Party to such holder
of the Redemption Call Purchase Price for each such share.

(2) Alberta ULC shall only be entitled to exercise its Redemption Call Right
with respect to those holders of Exchangeable Shares, if any, in respect of
which US Gold has not exercised its Redemption Call Right. In order to exercise
its Redemption Call Right, a Redemption CR Exercising Party must notify in
writing the Transfer Agent, as agent for the holders of Exchangeable Shares and
the Corporation of its intention to exercise such right at least 30 days before
the Redemption Date. The Transfer Agent will notify the holders of Exchangeable
Shares as to whether or not a Redemption Call Right has been exercised (such
notice to specify the Redemption CR Exercising Party) forthwith after the expiry
of the date by which the same may be exercised, such form of notice to be
provided by US Gold to the Transfer Agent. If a Redemption CR Exercising Party
duly exercises its Redemption Call Right in

15


--------------------------------------------------------------------------------


accordance with this Section 7.2, the right of the Corporation to redeem any
Exchangeable Shares pursuant to Section 7.1 on the Redemption Date shall
terminate at such time and on the last Business Day prior to such
Redemption Date such Redemption CR Exercising Party will purchase and the
holders of Exchangeable Shares (other than US Gold and its Subsidiaries) will
sell all of their Exchangeable Shares then outstanding for a price per share
equal to the Redemption Call Purchase Price.

(3) For the purposes of completing a purchase of the Exchangeable Shares
pursuant to the exercise of a Redemption Call Right, the Redemption CR
Exercising Party shall deposit with the Transfer Agent, on or before the last
Business Day prior to the Redemption Date, certificates representing the total
number of shares of US Gold Common Stock deliverable by the Redemption CR
Exercising Party (which shares shall be duly issued as fully paid and
non-assessable and shall be free and clear of any lien, claim, encumbrance,
security interest or adverse claim) in payment of the total Redemption Call
Purchase Price and a cheque in the amount of the remaining portion, if any, of
the total Redemption Call Purchase Price, without interest (less any amounts
withheld on account of tax required to be deducted and withheld therefrom) and
any interest allowed on such deposit shall belong to the Redemption CR
Exercising Party. Provided that the total Redemption Call Purchase Price has
been so deposited with the Transfer Agent, on and after the last Business Day
prior to the Redemption Date the rights of each holder of Exchangeable Shares
(other than US Gold and its Subsidiaries) will be limited to receiving such
holder’s proportionate part of the total Redemption Call Purchase Price payable
by the Redemption CR Exercising Party upon presentation and surrender by such
holder of certificates representing the Exchangeable Shares held by such holder
in accordance with the following provisions and such holder shall on and after
the last Business Day prior to such Redemption Date be considered and deemed for
all purposes to be the holder of the shares of US Gold Common Stock delivered to
such holder. Upon surrender to the Transfer Agent of a certificate representing
Exchangeable Shares, together with such other documents and instruments as may
be required to effect a transfer of Exchangeable Shares under the ABCA and such
additional documents and instruments as the Transfer Agent and the Corporation
may reasonably require, the holder of such surrendered certificate shall be
entitled to receive in exchange therefor, and the Transfer Agent on behalf of
the Redemption CR Exercising Party shall deliver to such holder, a certificate
representing the shares of US Gold Common Stock to which such holder is entitled
and a cheque in payment of the remaining portion, if any, of the holder’s
proportionate part of the total Redemption Call Purchase Price, without interest
(less any amounts withheld on account of tax required to be deducted and
withheld therefrom). If neither US Gold nor Alberta ULC exercises the Redemption
Call Right in the manner described above, on the Redemption Date a holder of
Exchangeable Shares shall be entitled to receive in exchange therefor the
Redemption Price otherwise payable by the Corporation in connection with the
redemption of the Exchangeable Shares pursuant to Section 7.1 hereof.

ARTICLE 8

VOTING RIGHTS

8.1          Voting Rights

Except as required by applicable law and by the provisions of Sections 8.2, 9.1,
10.1 and 11.2 hereof, the holders of the Exchangeable Shares shall not be
entitled as such to receive notice of or to attend any meeting of the
shareholders of the Corporation or to vote at any such meeting.

8.2          Election or Appointment of Single Director

With respect to the rights of the shareholders to elect or appoint directors as
outlined in the ABCA, the rights attaching to the Exchangeable Shares provided
by these Share Provisions shall give the holders

16


--------------------------------------------------------------------------------


of the Exchangeable Shares the limited right to vote (and each holder thereof
shall be entitled to one (1) vote per share in person or by proxy) on the
election or appointment of one (1) out of the three (3) directors of the
Corporation, and, for clarification, the holders of the Exchangeable Shares
shall have no right to vote on the election or appointment of the remaining
two (2) directors of the Corporation, which is a right attaching to the Class A
Shares.

ARTICLE 9

AMENDMENT AND APPROVAL

9.1          Amendment

The rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares may be added to, changed or removed only with the approval
of the holders of the Exchangeable Shares given as hereinafter specified.

9.2          Approval

Any approval given by the holders of the Exchangeable Shares to add to, change
or remove any right, privilege, restriction or condition attaching to the
Exchangeable Shares or any other matter requiring the approval or consent of the
holders of the Exchangeable Shares shall be deemed to have been sufficiently
given if it shall have been given in accordance with applicable law, subject to
a minimum requirement that such approval be evidenced by resolution passed by
not less than two-thirds of the votes cast on such resolution at a meeting of
holders of Exchangeable Shares duly called and held at which the holders of at
least 10% of the outstanding Exchangeable Shares at that time are present or
represented by proxy; provided that such approval must be given also by the
affirmative vote of holders of more than two-thirds of the Exchangeable Shares
represented in person or by proxy at the meeting excluding Exchangeable Shares
beneficially owned by US Gold or any of its Subsidiaries. If at any such meeting
the holders of at least 10% of the outstanding Exchangeable Shares at that time
are not present or represented by proxy within one-half hour after the time
appointed for such meeting, then the meeting shall be adjourned to such date not
less than five days thereafter and to such time and place as may be designated
by the Chairman of such meeting. At such adjourned meeting the holders of
Exchangeable Shares present or represented by proxy thereat may transact the
business for which the meeting was originally called and a resolution passed
thereat by the affirmative vote of not less than two-thirds of the votes cast on
such resolution at such meeting excluding Exchangeable Shares beneficially owned
by US Gold or any of its Subsidiaries shall constitute the approval or consent
of the holders of the Exchangeable Shares.

ARTICLE 10

RECIPROCAL CHANGES, ETC. IN RESPECT OF US GOLD COMMON STOCK

10.1        Reciprocal Changes

(1) Each holder of an Exchangeable Share acknowledges that the Support Agreement
provides, in part, that US Gold will not, except as provided in the Support
Agreement, without the prior approval of the Corporation and the prior approval
of the holders of the Exchangeable Shares given in accordance with Section 9.2
hereof:

17


--------------------------------------------------------------------------------


(a) issue or distribute shares of US Gold Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire US Gold
Common Stock) to the holders of all or substantially all of the then outstanding
shares of US Gold Common Stock, by way of stock dividend or other distribution,
other than an issue of shares of US Gold Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire US Gold
Common Stock) to holders of shares of US Gold Common Stock who exercise an
option to receive dividends in shares of US Gold Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire US Gold
Common Stock) in lieu of receiving cash dividends;

(b) issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding shares of US Gold Common Stock
entitling them to subscribe for or to purchase shares of US Gold Common Stock
(or securities exchangeable for or convertible into or carrying rights to
acquire shares of US Gold Common Stock); or

(c) issue or distribute to the holders of all or substantially all of the then
outstanding shares of US Gold Common Stock:

(i) shares or securities (including evidence of indebtedness) of US Gold of any
class other than US Gold Common Stock (other than shares convertible into or
exchangeable for or carrying rights to acquire US Gold Common Stock);

(ii) rights, options or warrants other than those referred to in
Section 10.1(1)(b) above; or

(iii) assets of US Gold, unless the economic equivalent on a per share basis of
such rights, options, securities, shares, evidences of indebtedness or other
assets is issued or distributed simultaneously to holders of the Exchangeable
Shares.

(2) Each holder of an Exchangeable Share acknowledges that the Support Agreement
further provides, in part, that US Gold will not, except as provided in the
Support Agreement, without the prior approval of the Corporation and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 9.2 hereof:

(a) subdivide, redivide or change the then outstanding US Gold Common Stock into
a greater number of shares of US Gold Common Stock;

(b) reduce, combine, consolidate or change the then outstanding shares of US
Gold Common Stock into a lesser number of shares of US Gold Common Stock; or

(c) reclassify or otherwise change the shares of US Gold Common Stock or effect
an amalgamation, merger, reorganization or other transaction affecting the US
Gold Common Stock, unless the same or an economically equivalent change shall
simultaneously be made to, or in, the rights of the holders of the Exchangeable
Shares.

The Support Agreement further provides, in part, that the aforesaid provisions
of the Support Agreement shall not be changed without the approval of the
holders of the Exchangeable Shares given in accordance with Section 9.2 hereof.

18


--------------------------------------------------------------------------------


ARTICLE 11

ACTIONS BY THE CORPORATION UNDER SUPPORT AGREEMENT

11.1        Actions by the Corporation

The Corporation will take all such actions and do all such things as shall be
necessary or advisable to perform and comply with and to facilitate performance
and compliance by US Gold and Alberta ULC with all provisions of the Support
Agreement applicable to US Gold, Alberta ULC and the Corporation, respectively,
in accordance with the terms thereof including, without limitation, taking all
such actions and doing all such things as shall be necessary or advisable to
enforce to the fullest extent possible for the direct benefit of the Corporation
all rights and benefits in favour of the Corporation under or pursuant to such
agreement.

11.2        Changes to Support Agreement

The Corporation shall not agree to or otherwise give effect to any amendment to,
or waiver or forgiveness of its rights or obligations under, the Support
Agreement without the approval of the holders of the Exchangeable Shares given
in accordance with Section 9.2 hereof other than such amendments, waivers and/or
forgiveness as may be necessary or advisable for the purposes of:

(a) adding to the covenants of the other parties to such agreement for the
protection of the Corporation or the holders of the Exchangeable Shares;

(b) making such provisions or modifications not inconsistent with such agreement
as may be necessary or desirable with respect to matters or questions arising
thereunder which, in the opinion of the Board of Directors, it may be expedient
to make, provided that the Board of Directors shall be of the good faith
opinion, after consultation with counsel, that such provisions and modifications
will not be prejudicial to the interests of the holders of the Exchangeable
Shares; or

(c) making such changes in or corrections to such agreement which, on the advice
of counsel to the Corporation, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error contained therein, provided that the Board
of Directors shall be of the good faith opinion, after consultation with
counsel, that such provisions and modifications will not be prejudicial to the
interests of the holders of the Exchangeable Shares.

ARTICLE 12

LEGEND; CALL RIGHTS; WITHHOLDING RIGHTS

12.1        Legend

The certificates evidencing the Exchangeable Shares shall contain or have
affixed thereto a legend in form and on terms approved by the Board of
Directors, with respect to the Support Agreement and the Voting and Exchange
Trust Agreement (including, but not limited to the provisions with respect to
the call rights, voting rights and exchange rights thereunder).

19


--------------------------------------------------------------------------------


12.2        Call Rights

Each holder of an Exchangeable Share, whether of record or beneficial, by virtue
of becoming and being such a holder shall be deemed to acknowledge each of the
Liquidation Call Right, the Retraction Call Right and the Redemption Call Right,
in each case, in favour of US Gold and Alberta ULC, and the overriding nature
thereof in connection with the liquidation, dissolution or winding-up of the
Corporation or any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding up its affairs, or the retraction or
redemption of Exchangeable Shares, as the case may be, and to be bound thereby
in favour of US Gold or Alberta ULC, as the case may be, as herein provided.

12.3        Withholding Rights

US Gold, Alberta ULC, the Corporation and the Transfer Agent shall be entitled
to deduct and withhold from any consideration otherwise payable under to any
holder of Exchangeable Shares such amounts as US Gold, Alberta ULC, the
Corporation or the Transfer Agent is required to deduct and withhold with
respect to such payment under the Income Tax Act (Canada) or United States tax
laws or any provision of provincial, state, federal, local or foreign tax law,
in each case as amended or succeeded. The Transfer Agent may act and rely on the
advice of counsel with respect to such matters. To the extent that amounts are
so withheld, such withheld amounts shall be treated for all purposes as having
been paid to the holder of the Exchangeable Shares in respect of which such
deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority. To the extent that the
amount so required to be deducted or withheld from any payment to a holder
exceeds the cash portion of the consideration otherwise payable to the holder,
US Gold, Alberta ULC, the Corporation and the Transfer Agent are hereby
authorized to sell or otherwise dispose of such portion of the consideration as
is necessary to provide sufficient funds to US Gold, Alberta ULC, the
Corporation or the Transfer Agent, as the case may be, to enable it to comply
with such deduction or withholding requirement and US Gold, Alberta ULC, the
Corporation or the Transfer Agent shall notify the holder thereof and remit to
such holder any unapplied balance of the net proceeds of such sale.

ARTICLE 13

NOTICES

13.1        Notices

Subject to applicable law, any notice, request or other communication to be
given to the Corporation by a holder of Exchangeable Shares shall be in writing
and shall be valid and effective if given by mail (postage prepaid) or by
telecopy or by delivery to the registered office of the Corporation and
addressed to the attention of the Secretary of the Corporation. Any such notice,
request or other communication, if given by mail, telecopy or delivery, shall
only be deemed to have been given and received upon actual receipt thereof by
the Corporation.

13.2        Certificates

Any presentation and surrender by a holder of Exchangeable Shares to the
Corporation or the Transfer Agent of certificates representing Exchangeable
Shares in connection with the liquidation, dissolution or winding-up of the
Corporation or the retraction or redemption of Exchangeable Shares shall be made
by registered mail (postage prepaid) or by delivery to the registered office of
the Corporation or to such office of the Transfer Agent as may be specified by
the Corporation, in each case, addressed to the attention of the Secretary of
the Corporation. Any such presentation and surrender of certificates shall only
be deemed to have been made and to be effective upon actual receipt thereof by
the Corporation or the Transfer Agent, as the case may be. Any such presentation
and surrender of certificates made by registered mail (postage prepaid) shall be
at the sole risk of the holder mailing the same.

20


--------------------------------------------------------------------------------


13.3        Notices to Shareholders

Subject to applicable law, any notice, request or other communication to be
given to a holder of Exchangeable Shares by or on behalf of the Corporation
shall be in writing and shall be valid and effective if given by mail (postage
prepaid) or by delivery to the address of the holder recorded in the resister of
shareholders of the Corporation or, in the event of the address of any such
holder not being so recorded, then at the last known address of such holder. Any
such notice, request or other communication, if given by mail, shall be deemed
to have been given and received on the fifth Business Day following the date of
mailing and, if given by delivery, shall be deemed to have been given and
received on the date of delivery. Accidental failure or omission to give any
notice, request or other communication to one or more holders of Exchangeable
Shares, or any defect in such notice, shall not invalidate or otherwise alter or
affect any action or proceeding to be taken by the Corporation pursuant thereto.

In the event of any interruption of mail service immediately prior to a
scheduled mailing or in the period following a mailing during which delivery
normally would be expected to occur, the Corporation will make reasonable
efforts to disseminate any notice by other means, such as publication. Except as
otherwise required or permitted by law, if post offices in Canada or the United
States are not open for the deposit of mail, any notice which the Corporation or
the Transfer Agent may give or cause to be given will be deemed to have been
properly given and to have been received by holders of Exchangeable Shares if
(i) it is given to the TSX for dissemination or (ii) it is published once in the
National Edition of The Globe and Mail and in the daily newspapers of general
circulation in each of the French and English languages in the City of Montreal,
provided that if the National Edition of The Globe and Mail is not being
generally circulated, publication thereof will be made in any other daily
newspaper of general circulation published in the City of Toronto.

Notwithstanding any other provisions of these share provisions, notices, other
communications and deliveries need not be mailed if the Corporation determines
that delivery thereof by mail may be delayed. Persons entitled to any deliveries
(including certificates and cheques) which are not mailed for the foregoing
reason may take delivery thereof at the office of the Transfer Agent to which
the deliveries were made, upon application to the Transfer Agent, until such
time as the Corporation has determined that delivery by mail will no longer be
delayed. The Corporation will provide notice of any such determination not to
mail made hereunder as soon as reasonably practicable after the making of such
determination and in accordance with this Section 13.3. Such deliveries in such
circumstances will constitute delivery to the persons entitled thereto.

SCHEDULE A

RETRACTION REQUEST

To: U.S. Gold Corporation, US Gold Alberta ULC and US Gold Canadian Acquisition
Corporation, c/o the Trustee

This notice is given pursuant to ARTICLE 6 of the provisions (the “Share
Provisions”) attaching to the share(s) represented by this certificate and all
capitalized words and expressions used in this notice that are defined in the
Share Provisions have the meanings ascribed to such words and expressions in
such Share Provisions.

21


--------------------------------------------------------------------------------


The undersigned hereby notifies the Corporation that, subject to the Retraction
Call Right referred to below, the undersigned desires to have the Corporation
redeem in accordance with ARTICLE 6 of the Share Provisions:

o all share(s) represented by this certificate; or

o share(s) only represented by this certificate.

The undersigned acknowledges the Retraction Call Right of US Gold and Alberta
ULC to purchase all but not less than all the Retracted Shares from the
undersigned and that this notice is and shall be deemed to be a revocable offer
by the undersigned to sell the Retracted Shares to US Gold or Alberta ULC in
accordance with the Retraction Call Right on the Retraction Date for the
Retraction Call Purchase Price and on the other terms and conditions set out in
Section 6.2 of the Share Provisions. If neither US Gold or Alberta ULC
determines to exercise its Retraction Call Right, the Corporation will notify
the undersigned of such fact as soon as possible. This Retraction Request, and
this offer to sell the Retracted Shares to US Gold or Alberta ULC, may be
revoked and withdrawn by the undersigned only by notice in writing given to the
Corporation at any time before the close of business on the Business Day
immediately preceding the Retraction Date.

The undersigned acknowledges that if, as a result of solvency provisions of
applicable law, the Corporation is unable to redeem all Retracted Shares and
provided that neither US Gold nor Alberta ULC has exercised the Retraction Call
Right with respect to the Retracted Shares, the undersigned will be deemed to
have exercised the Exchange Right (as defined in the Voting and Exchange
Trust Agreement) so as to require US Gold or, at the option of US Gold, Alberta
ULC to purchase the unredeemed Retracted Shares.

The undersigned hereby represents and warrants to the Corporation, US Gold and
Alberta ULC that the undersigned has good title to, and owns, the share(s)
represented by this certificate to be acquired by the Corporation, US Gold or
Alberta ULC, as the case may be, free and clear of all liens, claims,
encumbrances, security interests and adverse claims.

 

 

 

 

(Date)

 

(Signature of Shareholder)

 

(Guarantee of Signature)

 

o                                    Please check box if the securities and any
cheque(s) resulting from the retraction or purchase of the Retracted Shares are
to be held for pick-up by the shareholder at the principal transfer office of
the Transfer Agent in Toronto, failing which such securities and any cheque will
be mailed to the last address of the shareholder as it appears on the register.

NOTE:            This panel must be completed and this certificate, together
with such additional documents as the Transfer Agent and the Corporation may
require, must be deposited with the Transfer Agent at its principal transfer
office in Toronto. The securities and any cheque resulting from the retraction
or purchase of the Retracted Shares will be issued and registered in, and made
payable to respectively, the name of the shareholder as it appears on the
register of the Corporation and the securities and cheque resulting from such
retraction or purchase will be delivered to such shareholder as indicated above,
unless the form appearing immediately below is duly completed, all exigible
transfer taxes are paid and the signature of the registered holder is guaranteed
by a

22


--------------------------------------------------------------------------------


Canadian chartered bank or trust company, member of a recognized stock exchange
in Canada or a member of the Securities Transfer Association Medallion (STAMP)
Program.

Date:

Name of Person in Whose Name Securities or Cheque(s)
Are to be Registered, Issued or Delivered (please print)

 

 

 

Street Address or P.O. Box

 

Signature of Shareholder

 

 

 

 

 

 

City, Province and Postal Code

 

Signature Guaranteed by

 

NOTE:            If this Retraction Request is for less than all of the share(s)
represented by this certificate, a certificate representing the remaining share
of the Corporation will be issued and registered in the name of the shareholder
as it appears on the register of the Corporation, unless the Share Transfer
Power on the share certificate is duly completed in respect of such share(s).

 

23


--------------------------------------------------------------------------------